DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
Claims 1 – 7 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Sawada (Pub. No.: US 2014/0361903 A1).  Sawada teaches a proximity detection system which is capable of changing a level of alarm depending on a distance between a worker and an apparatus, and setting an alarm-generating distance in an apparatus side unit.  The proximity detection system comprises a magnetic field detecting function equipped RFID tag attachable to a worker and a distance detection control unit installable in a self-propelled apparatus.  The magnetic field detecting function equipped RFID tag is configured to be selectively set between a plurality of levels of magnetic field detecting sensitivity and comprises means of intermittently transmit setup magnetic field detecting sensitivity data and magnetic field detection data.  The distance detecting control unit is configured to output different levels of alarm according to the data received from the RFID tag.  
In regards to claim 1, taken either individually or in combination with other prior art fails to teach or render obvious a work machine comprising: a GNSS receiving device mounted on the machine body for acquiring positional information of the work machine; at least one magnetic field generating device fixed to the machine body at a predetermined position, for generating a magnetic field signal including a magnetic field ID for identifying a source for generating the magnetic field signal; a tag information receiving device for receiving a radio-wave signal sent from at least one worker tag carried by the operator of the work machine and a worker working outside of the work machine and having a GNSS receiving section for acquiring positional information of the worker tag, the worker tag being responsive to the magnetic field signal generated by the magnetic field generating device for sending the radio-wave signal that includes at least the magnetic field ID included in the received magnetic field signal, a tag ID for allowing the worker tag that has received the magnetic field signal to identify itself, and positional information of the worker tag; a controller for determining a detection target area where a position of a worker tag with respect to the work machine is a detection target, and a proximity notification target area where proximity of a worker tag is a proximity notification target in the detection target area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663